internal_revenue_service number release date index number ----------------------------------- --------------------------------- -------------------------- --------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- -- -------- ------------- --------- telephone number --------------------- refer reply to cc psi b05 plr-156467-05 date date ------------------------------------- ------------------------------------------------ ---------- ------------ ------------- legend legend corp a -------------------------------------------------------------------- state a coop state b b c d e f g h i j k --------------------- --------------- -------------- ------------ ------------ --------- -------- ---- -- plr-156467-05 dear ---------------------- this is in response to a request for a ruling dated date submitted on behalf of corp a by your authorized representative the ruling concerns whether a new association to be formed to conduct group services activities presently being conducted by corp a will be a corporation operating_on_a_cooperative_basis with the meaning of sec_1381 of the internal_revenue_code_of_1986 the facts of the transaction are described below corp a is a state a corporation organized under the state a not-for-profit corporation law coop will be formed under the state b general corporation law corp a currently has c members located throughout the united_states and canada in order to be a member of corp a a b center must be an independent community or regional b program that serves two or more d and that is governed by an independent fully-sovereign board_of directors made up of community volunteers in addition the b center must be exempt under sec_501 of the code or its counterpart in canada the members of corp a serve more than e people at over f -------------sites they provide b products and services to more than g d and h facilities across north america u s members are licensed and regulated by the ---------------------------------------------------- -------- canadian members are regulated by --------------------- the members subscribe to a community-based b banking philosophy that means community donors know that the b they give stays in that community first helping family members friends and neighbors any excess supply is shared with other communities who need it most corp a acts as a trade_association providing support and assistance to its members in a wide variety of areas including national awareness campaigns government regulatory affairs and lobbying on issues related to b centers b availability and usage with a focus on assuring a safe and adequate b supply ---------- issues concerning the b banking community group purchasing national programs to raise awareness and help boost b supplies during critical times educational programs for members and the public grant programs public relations b center quality management issues and federal regulation training programs corp a is tax-exempt under sec_501 of the code it is organized as a membership_organization without capital stock it is democratically controlled by its members who vote on a one-member one-vote basis corp a has been involved in group services activities including group purchasing for a number if years a separate committee within corp a known as the group services committee consisting of representatives from k members has had the plr-156467-05 responsibility of overseeing those activities in recent years the group services programs have generally operated at cost though corp a does not formally operate on a cooperative basis participation by members in the group services programs is voluntary almost all members participate in some of the programs some members participate in all group services programs and others participate in related programs the ----- canadian members who only became full members of corp a in ------- are not currently participating in the programs last year the members of corp a decided that the group services committee should conduct a comprehensive review of the group services activities over the past year the group services committee had done just that the group services committee sought input from both members and vendors to gauge the effectives of the existing programs the committee hired a consultant to help it understand how the existing programs compare to those being conducted by others and identify and evaluate options for the future as a result of this review the group services committee determined that change is required program growth and member needs demand greater management focus program vision demands a higher level of internal business skills group purchasing activities do not fit well with trade_association activities conducting group purchasing activities for b centers as part of a trade_association representing b centers presents inherent conflicts that can have a negative effect on group purchasing operations the existing program has not built a vendor relationship model in which the vendor satisfaction levels are known change is necessary to respond to increasing competition from other group purchasing organizations the group services committee developed a plan for separating the group services activities into a new cooperative organization to be known as coop the objectives of the plan are to bring in additional expertise to independently manage the group services activities and to focus strictly on those activities to broaden and improve the group services programs continuing to operate the programs on an at cost_basis so that members are more effectively served by the organization to provide for member control of the group services activities and for more member input into the content and direction of those activities to continue to operate in tandem with corp a so as to preserve the synergies that arise from that relationship in the areas of product of product development implementation and problem solving and to allow corp a to focus on its primary mission of serving as a trade_association for its members in early ---------- the plan was submitted to the board_of directors of corp a for its review and approval at the same time the plan was presented to the members of corp a at their mid-year meeting in ---------------- after having an opportunity to assess member reaction and to study and ask questions regarding the plan the board_of plr-156467-05 directors gave its approval to go forward the target date for the formation of coop is i a process is currently under the way to choose the initial board_of directors of coop it is intended that this board be independent of the board_of directors of corp a and so the new board will not be appointed by the existing board_of corp a a person has been hired to be the interim president chief_executive_officer of coop to manage its day to day operations under the supervision of its board_of directors it will be the initial responsibility of the interim president chief_executive_officer and the board to oversee the formation of coop on or before i corp a will form coop at the close of business on i corp a will transfer its group services business and all assets used in or related to that business to coop in exchange for all of the common_stock coop all members of corp a interested in patronizing coop will be admitted as members or participating patrons of coop commencing ------------------ coop will conduct the group services business on a cooperative basis for the benefit of its members and participating patrons coop’s certificate of incorporation provides that coop is to operate on a cooperative basis for the benefit of its members and participating patrons article third b in order to be a member or participating patron of coop a b center must be a member of corp a and meet certain other requirements bylaws article ii sec_2 and in order to be a member and thus to be eligible to vote a b center will be required to agree to meet the participation requirements set from time to time by the board_of directors of coop bylaws article ii sec_2 b centers that are members of corp a that are unwilling or unable to make such a commitment will be permitted to patronize coop as participating patrons eligible to share in patronage_dividends but not eligible to vote bylaws article ii sec_3 coop may do some business with nonparticipating patrons bylaws article ii sec_4 consistent with the objective of operating_on_a_cooperative_basis for the benefit of its members and participating patrons the certificate of incorporation and bylaws provide that members and participating patrons of coop will share in the earnings_of coop on a cooperative basis in the following manner no dividends will be paid on shares of stock of coop all net_earnings of coop from business done with or for members and participating patrons shall be allocated among members and participating patrons on the basis of the quantity or value of the business done by each member and participating patron with coop and distributed to them as patronage_dividends in the manner provided in the bylaws of coop all net_earnings from nonpatronage business will first be used to pay or provide taxes then a ll or a portion of the remainder may if the board_of directors so determines be allocated and distributed to members and participating patrons on a patronage basis amounts not used to pay or provide for taxes and not distributed to members and participating plr-156467-05 patrons shall be added to unallocated retained earnings surplus of the corporation in the event of liquidation after all debts are paid or provided for holders of shares of common_stock receive a fixed amount for their shares holders of written notices of allocation receive the stated dollar amount of their notices then any remaining assets shall be distributed among past and present members and participating patrons upon the basis of the quantity or value of business done with the corporation for the ------------- fiscal years immediately preceding dissolution or the period of the existence of the corporation if shorter these provisions are contained in article fourth of coop’s certificate of incorporation and in article ix of coop’s bylaws article ix provides additional guidance as to how patronage_dividends are to be computed and paid working together these provisions provide for a strict sharing of all earnings not just patronage_earnings of coop on a cooperative basis both currently and on liquidation coop will be formed with common_stock and all common_stock will be owned by corp a the common_stock will be subordinated to the membership interests of the members and participating patrons as described above the common_stock is not entitled to receive dividends or to otherwise share in the earnings_of coop all patronage_earnings must be allocated and distributed to members and participating patrons nonpatronage earnings may be allocated and distributed to members and participating patrons any nonpatronage income not so allocated and distributed and not needed to pay or provide for taxes must be added to retained earnings such amounts cannot be distributed to the holders of common_stock on liquidation after all creditors have been paid or provided for the holders of the shares of common_stock will be entitled to receive a fixed amount per share and no more that fixed amount per share will be set at the time of the formation of coop and will not be adjusted thereafter it will equal the fair_market_value of the assets transferred by corp a to coop at the time of formation divided the number of shares of common_stock issued to corp a the fair_market_value will be determined by an appraisal satisfactory to corp a and the initial board_of directors of coop corp a will not share the earnings_of coop or in any appreciation that may occur in the assets of coop certificate of incorporation article fourth e and bylaws article ix section coop will be democratically controlled by its members collectively the shares of common_stock owned by corp a will have at any time the right to cast a number of votes equal to the number of members of coop certificate of incorporation article fourth d corp a will grant a proxy to each member of coop to cast one vote after granting such proxies corp a will have no remaining votes as a consequence at any plr-156467-05 meeting of the stockholders the members will have all of the votes and they will vote on a one-member one-vote basis the bylaws of coop authorizing proxy voting states in part it is expressly contemplated that the sole stockholder of the corporation corp a shall at any time be entitled to a number of votes equal to the number of members of the corporation at that time and that the sole stockholder shall in advance of each annual or special stockholders meeting grant to each member of the corporation a proxy entitling that member to one vote at that meeting bylaws article iii section while authorizing proxies the bylaws provide that proxies may be granted only to members of coop that each member may be granted one vote and only one vote and that the proxy granted to a member will no longer be valid if the member ceases at any time to be a member of coop bylaws article iii section each year after the end of coop’s fiscal_year coop will review its membership rolls to determine which patrons qualify as members bylaws article ii sec_2 once that determination has been made coop will provide corp a with a current list of its members and corp a will grant each member a one-year proxy entitling that member to cast one vote at the annual meeting of stockholders of coop all votes will be cast by members on a one-member one vote basis the same process will be followed in the event a special meeting of stockholders is called in between annual meetings bylaws article ii sec_2 coop will review its membership rolls and it will notify corp a of any changes from the year-end determination the voting proxies of any persons who were members at the time of the year-end determination but are not members at the time of the later determination will automatically be cancelled voting proxies will be granted to any new members this process will assure that the persons voting at any special meetings are members currently in good standing and that they each have one vote in connection with the formation of coop corp a will amend its bylaws to require that proxies to vote the shares it will own in coop will be granted to the members of coop corp a will enter into an agreement providing that should the bylaw ever be changed or should coop not grant proxies as contemplated by that bylaw then coop will have the right to redeem the common_stock held by corp a at its liquidation value these procedures will place the control of coop in the hands of its members all of whom will be active patrons of coop thus assuring that the control of coop will be in the hands of the members plr-156467-05 it is anticipated that the principal group services activity of coop will be group purchasing coop’s group purchasing activities will be similar to those conducted by other cooperative group purchasing organizations serving h institutions such cooperative group purchasing organizations negotiate contracts with suppliers who agree to sell products on favorable terms to be the members of the cooperative and to pay the cooperative an administrative fee typically of from -- to -- of the gross amount of the purchases of its members the members place orders directly with the suppliers and the suppliers ship products directly to the members and bill the members the members pay the suppliers directly the cooperative is responsible for developing and negotiating the contracts publicizing the availability of the contracts to its members trouble shooting as problems may arise either at the supplier or member level and for general administration of the arrangements the administrative fees earned by the cooperative are used to cover the cost of operations with any excess distributed to its members as patronage_dividends typically shared based upon each member’s contributions to the cooperative’s gross revenues historically the core of the corp a group purchasing activities has been contracts for j used by b centers to test b received from --------- j contracts are extremely important to the members since assuring the safety of the b they collect is a critical aspect of their mission testing b accounts for a significant expense for b centers the j contracts are to large extent unique-other group purchasing organizations do not have similar contracts as a result almost all of the members of corp a participate in these contracts corp a has been in the forefront of organizing the b industry response to b safety concerns it has on its staff ------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------to assist it in its regulatory advocacy work this expertise has been of considerable assistance in its group purchasing activities a portion of the time of these staff members has been devoted to product development working with vendors and members to identify and develop products the members need to meet changing standards and challenges to the safety of the b supply as part of this work these staff members have been instrumental in helping develop and maintain the j contracts their value is recognized by both members and vendors it is contemplated that coop will have continued access to these resources through a contract with corp a one of the principal objectives of the plan to separate coop from corp a is to allow coop to concentrate on expanding its group purchasing activities beyond j to cover other kinds of supplies and services regularly used by its b centers coop has developed some contracts in this area already eg ------------------------and b collection automation and it may develop some of the additional contracts itself plr-156467-05 coop also plans to focus on resource sharing and marketing of------------and other b products as described above the focus of each of the members of corp a is on community-based b banking sometimes some of the b centers have surpluses of b and b products beyond what is needed in their communities while other b centers have a deficit coop intends to assist members in resource sharing in addition the b centers have some b products eg ---------- in excess of the needs in all of the communities served by the members of corp a coop intends to assist the members in finding a market for these b products finally corp a intends to provide other services that members and participating patrons need these may involve assistance in information_technology educational activities benchmarking activities etc one of the objectives of the plan is to separate the businesses placing coop under the control of its members with coop’s management reporting to a board_of directors chosen by coop’s members while at the same time maintaining a close relationship between corp a and coop one of the concerns that led to the decision to form coop was a belief that it is necessary to elevate the level of expertise and to sharpen the focus of the staff in charge of group services activities in addition to the interim president chief_executive_officer coop currently contemplates hiring-------persons to develop and manage its group services activities the group services committee considered and rejected completely separating coop and corp a it identified significant benefits for both organizations from continued close cooperation corp a wants coop to remain open to all members of corp a either as members or participating patrons with its focus continuing to be on such members coop wants to have continued access to the ----------- and technical resources of corp a most importantly it is considered critical to the success of both organizations that they continue to work closely together on ------------- ----------- and technical matters b banking is a very specialized field within the h community that requires unique and complex products to assure b safety continued access to the expertise of corp a is critical to assuring needed products and improvements are developed and problem solving is swift to assure minimal adverse----------impact on --------- and ----------- as new issues challenge the b banking industry corp a and coop want to be able to work together with suppliers and b centers to be able to translate regulatory and scientific developments into products and procedures readily available for the b centers on a cost effective basis the group services committee’s vendor survey confirmed that all vendors placed a high value on a continued close relationship between corp a and the plr-156467-05 group services activities all vendors particularly valued access to both the staff and member expertise for product development and problem solving having corp a continue to own the common_stock of coop is considered helpful to maintaining that close relationship and evidencing that relationship to the vendor community even though that ownership will not permit corp a to participate in the profits or growth of coop or permit corp a to have any direct voice in let alone any control_over coop sec_1381 of the code provides that subchapter_t shall apply to any corporation operating_on_a_cooperative_basis with certain exception not here relevant sec_1_1381-1 of the income_tax regulations states that subchapter_t of the code applies to any corporation operating_on_a_cooperative_basis and allocating amounts to patrons on the basis of business done with or for patrons revrul_93_21 1993_1_cb_188 provides that the cooperative principles in 44_tc_305 acq 1966_1_cb_3 provide the basis for determining whether a corporation is operating_on_a_cooperative_basis for purposes of subchapter_t of the code in puget sound plywood three principles are described as fundamental to cooperative operation subordination of capital democratic control by the members and operation at cost the vesting in and allocation among the members of all fruits and increases arising from their cooperative endeavor subordination of capital requires that control of the cooperative and ownership of the pecuniary benefits arising from the cooperative’s business remains in the hands of the member patrons of the cooperative rather than with nonpatron equity investors in the cooperative the purpose of this limitation is to insure that the gains that accrue to the cooperative from the business that it transacts with its patrons will largely or completely inure to the benefit of those patrons rather than to its stockholders to be operating_on_a_cooperative_basis a cooperative must limit the amount that may be distributed with respect to capital puget sound t c pincite stated differently a cooperative may not be operated for the purpose of paying a return on equity investments democratic control of the cooperative as envisioned in puget sound t c pincite is typically achieved by voting on a one-member one-vote basis the principle of democratic control was further discussed in 462_f2d_259 5th cir in which the court noted that sec_521 regarding exempt_cooperatives contemplates that the stock will be owned by the patrons of the cooperative that section envision s the exempt associations organized according to a model of a widely-based participatory democracy in which all the members are able to exercise a franchise of equal strength each member must have a single vote plr-156467-05 regardless of the size of its investment or the amount of business it does with the corporation the requirement of operation at cost is met if the cooperative’s net_earnings or savings are distributed to the cooperative’s patrons in proportion to the amount of business conducted with them this requirement relates to the proportionate vesting in and allocation among the worker-members of all fruits and increases from their cooperative endeavor is achieved through statutes bylaws and contractual arrangements between the association and its members whereby the elected officers of the associations are required to make periodic allocations of the same among the members in proportion to their active_participation as workers puget sound t c pincite revrul_70_481 1970_2_cb_170 holds that a corporation supplying services to its members at cost and making distributions to each member based on the value of business done with each member was operating_on_a_cooperative_basis within the meaning of sec_1381 of the code revrul_72_36 1972_1_cb_151 states that in accordance with fundamental cooperative and mutual principles the rights and interests of the members in the savings of an organization should be determined in proportion to their business with the organization with respect to liquidating distributions the service has stated that the cooperative principle of operation at cost requires that a cooperative’s articles of incorporation or bylaws obligate the cooperative to distribute its remaining assets upon liquidation to both its current and former members in proportion to the value or quantity of business that each did with the cooperative over some reasonable number of years sec_1382 of the code provides in part that in determining the taxable_income of a cooperative there shall not be taken into account amounts paid during the payment period for the taxable_year as patronage_dividends to the extent paid in money qualified written notices of allocation or other_property with respect to patronage occurring during such taxable_year sec_1_1382-2 of the regulations provide in pertinent part that there is allowed as deduction from the gross_income of any cooperative to which part i of subchapter_t applies amounts paid to patrons during the payment period for the taxable_year as patronage_dividends with respect to patronage occurring during such taxable_year but only to the extent that such amounts are paid in money qualified written notices of allocation or other_property other than nonqualified written notices of plr-156467-05 allocation sec_1388 of the code defines the term nonqualified written notices of allocation as meaning a written_notice_of_allocation other than a qualified_written_notice_of_allocation or a qualified_check that is not cashed on or before the day after the close of the payment period for the taxable_year sec_1382 of the code provides in part that the payment period for any taxable_year is the period beginning with the first day of such taxable_year and ending with the fifteenth day of the ninth month following the close of such year sec_1388 of the code provides that the term patronage_dividend means an amount_paid to a patron by a cooperative on the basis of the quantity or value of business done with or done for such patron sec_1388 provides that a patronage_dividend is an amount_paid under an obligation that must have existed before the cooperative received the amount so paid sec_1388 of the code provides that patronage_dividend means an amount_paid to a patron that is determined by reference to the net_earnings of the cooperative from business done with or for its patrons that section further provides that patronage_dividend does not include any amount_paid to a patron to the extent that such amount is out of earnings other than from business done with or for patrons sec_1_1382-3 of the regulations states that income derived from sources other than patronage means incidental income derived from sources not directly related to the marketing purchasing or service activities of the cooperative association revrul_75_97 1975_1_cb_167 provides that a sec_521 cooperative will not be denied exemption solely because of proxy voting revrul_58_616 1958_2_cb_928 considered the democratic ownership and control concept as it applies to mutual insurance_companies the ruling states that whether democratic control is in the policyholders of a mutual_insurance_company depends on the circumstances of each case and is determined by the control which the policy holders actually exercise to the exclusion of any group other than policyholders and not upon the unexercised power to control which such other group has by statute or otherwise coop’s certificate of incorporation provides that coop is to operate on a cooperative basis for the benefit of its members and participating patrons accordingly the articles and bylaws provide that no dividends will be paid on shares of stock of coop that all net_earnings of coop from business done with or for members and participating patrons shall be allocated and distributed as patronage_dividends on the basis of the quantity or value of the business transacted and that in the event of liquidation any remaining assets shall be distributed among past and present members and participating patrons upon the basis of the quantity or value of business done with coop for a reasonable amount of years plr-156467-05 capital is subordinated to the interests of the members and participating patrons in that the common_stock is not entitled to any dividends and in the event of liquidation the shares will be entitled to receive a fixed amount per share set at time of formation of coop and nothing more in the instant case the proxy voting arrangement satisfies the democratic control requirement of a cooperative democratic control is ensured by removing corp a as an intermediary in the exercise of direct democratic control_over coop by coop’s and corp a’s members accordingly based solely on the facts as represented and conditioned upon the granting of proxies as discussed above we rule that coop will be a corporation operating_on_a_cooperative_basis within the meaning of sec_1381 of the code this ruling is directed only to the taxpayer that requested it under sec_6110 k of the code it may not be used or cited as precedent in accordance with a power_of_attorney filed with the request a copy of the ruling is being sent to your authorized representative sincerely yours paul f handleman senior technician reviewer branch office of the associate chief_counsel passthroughs special industries cc -
